Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/22 has been entered.  Claims 1-6 are pending with claims 2-6 withdrawn from consideration.

The replacement drawing sheet filed 5/17/22 is approved and overcomes the drawing objection(s) set out in section 4 of the final rejection mailed 11/17/2021.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the magnetic part of the first component movable within or a round the guide in the second direction must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. As discussed in the interview held 1/14/2022 Figure 8 fails to clearly illustrate the guide with which the first magnetic part (1) moves relative to in the “X” direction.  Mr. Simpson indicated that part (1) moves into and out of component/guide (3).  As discussed in the interview this feature should be illustrated as any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is an inadequate written description of “the first component comprising a guide, the first and second components each comprising a magnetic part, the magnetic part of the first component being moveable within or around the guide in a second direction substantially perpendicular to said first linear direction, under the influence of the magnetic part of the second component” and of "the guide being configured to prevent the magnetic part of the first component from moving relative to the first component along the first direction, whereby relative sliding of the components in the first linear direction moves the magnetic part of the first component relative to the magnetic part of the second component in the first linear direction to effect connection or disconnection of the components" particularly as these limitations relate to the elected species of Figure 8.
It is not apparent from the figure what constitutes the guide where the magnetic part of the first component being moveable within or around the guide in a second direction substantially perpendicular to said first linear direction, under the influence of the magnetic part of the second component.  As understood from the interview held 1/14/22 and the remarks filed 5/17/22 magnetic part (1) moves in and out of component (3) in the “X” direction but no guide is illustrated and there is no clear description of how part (1) can mover “round” guide/component (3).
The specification identifies the guide as element 3. However, the arguments interchangeably use reference number 3 to identify both a component and a guide further adding to the confusion. In Figure 8, as best understood, element 3 is the first component and it includes a first magnetic part 1 and element 4 is the second component and it includes a second magnetic part 2. As noted above it is not even clear what the guide is in the embodiment of Figure 8.  
As understood magnetic part (1) can move in the “X” direction (to the left of figure 8) under the influence of magnetic part (2) to effect connection of components 3 and 4 in a locked configuration as illustrated in Figure 8B however it is not clear how the components disconnect by relative movement in the “Y” direction”?

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear what the guide is and how it performs as claimed.  See the discussion above outlining how it is not clear what the guide is in the elected embodiment of Figure 8 and how it performs as claimed.

Applicant's arguments filed 5/17/22 have been fully considered but they are not persuasive. 
First the examiner notes that applicant references marked added red arrows.  The electronic file does not show color and the added arrows are not found.
As best understood, the examiner agrees that mechanism shown in Figures 1A and 1B do not include "the guide being configured to prevent the magnetic part of the first component from moving relative to the first component along the first direction, whereby relative sliding of the components in the first linear direction moves the magnetic part of the first component relative to the magnetic part of the second component in the first linear direction to effect connection or disconnection of the components".  However, this limitation is not clear, particularly as it would relate the elect specified of Fig.8, as noted in the above 35 USC 112 rejections.
Applicant argues anticipation rejections under 35 U.S.C. 102 however, no such rejections were made int eh Final rejection mailed 11/17/2021?

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

As all claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. it would have been proper to make this action FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  However, the examiner has made this action Non-Final as it is believed that an interview would help advance the application. 
The examiner invites applicant to schedule a telephonic interview to discuss.  In the parent application applicant emailed the examiner a video presentation to review and then an interview was held.  Another presentation addressing the pending claim as it relates to the embodiment of Figure 8 could be quite useful.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT CANFIELD
Primary Examiner
Art Unit 3636

/Robert Canfield/           Primary Examiner, Art Unit 3636